EXHIBIT 10.61


EMPLOYMENT AGREEMENT

THIS AGREEMENT is made as of the 1st day of August, 2003 between Global Med
Technologies, Inc., a Colorado corporation (the “Employer”) and Michael I. Ruxin
(the “Employee”).

        WHEREAS, Employee is presently employed by Employer;

        WHEREAS, Employer desires to continue the employment of Employee and has
negotiated with Employee with respect to the terms of such employment;

        NOW, THEREFORE, in consideration of the mutual covenants contained in
this Agreement, the Employer and Employee hereby agree as follows:


ARTICLE I
TERM OF EMPLOYMENT

        1.1 Employment. The Employer agrees to continue to employ the Employee
and the Employee agrees to continue to be employed by the Employer upon the
terms and conditions hereinafter set forth.

        1.2 Term. The employment of the Employee by the Employer as provided
herein shall commence August 1, 2003 and shall end August 1, 2008, unless
otherwise superseded by section 4.1 or 4.4.3.

        1.3 Office and Support. Employee shall be provided an office and support
staff, including but not limited to secretarial services, at Employer’s Denver
headquarters. Employee shall not be required to relocate outside of the Denver
area.


ARTICLE II
DUTIES OF THE EMPLOYEE

        2.1 Duties. The Employee shall be employed with the title of Chairman
and CEO, Global Med Technologies, Inc. with responsibilities and authority as
are customarily performed by such an officer.

        2.2 Extent of Duties. Employee shall devote substantially his full
business time, attention and energies to the business of the Employer.

        2.3 Disclosure of Information.

                 2.3.1 The Employee recognizes and acknowledges that the
information, processes, developments, experimental work, work in progress,
business, list of the Employer’s customers and any other trade secret or other
secret or confidential information relating to Employer’s business as they may
exist from time to time are valuable, special and unique assets of Employer’s
business. Therefore, Employee agrees that:

                         (i) Employee will hold in strictest confidence and not
disclose, reproduce, publish or use in any manner, whether during or subsequent
to his employment, without the express authorization of the Board of Directors
of the Employer, any information, process, development or experimental work,
work in process, business, customer lists, trade secret or any other secret or
confidential matter relating to any aspect of the Employer’s business, except 1)
as such disclosure or use may be required in connection with Employee’s work for
the Employer and 2) where such information or items have become publicly known
and made generally available through no wrongful act of employee.

                         (ii) Upon request or at the time of leaving the employ
of the Employer, the Employee will deliver to the Employer, and not keep or
deliver to anyone else, any and all notes, memoranda, documents and, in general,
any and all material relating to the Employer’s business.

                 2.3.2 In the event of a breach or threatened breach by the
Employee of the provisions of this section 2.3, the Employer shall be entitled
to an injunction (i) restraining the Employee from disclosing, in whole or in
part, any information as described above or from rendering any services to any
person, firm, corporation, association or other entity to whom such information,
in whole or in part, has been disclosed or is threatened to be disclosed; and/or
(ii) requiring that Employee deliver to Employer all information, documents,
notes, memoranda and any and all discoveries or other material as described
above upon Employee’s leave of the employ of the Employer. Nothing herein shall
be construed as prohibiting the Employer from pursuing other remedies available
to the Employer for such breach or threatened breach, including the recovery of
damages from the Employee.

        2.4 Non-Solicitation.

                 2.4.1 Non-Solicitation of Employees: During the period of
employment and for a period of 12 months after the cessation of employment for
any reason, whether with or without cause, it is agreed that the Employee shall
not directly or indirectly, either alone or in concert with others, solicit or
entice any employee of or consultant to the company to leave the company or work
for anyone or entity in competition with the Employer. It is understood and
agreed between the parties that this non-solicitation provision is necessary for
the protection of trade secrets and other confidential information of the
Employer.

                 2.4.2 Solicitation of Customers: During the period of
employment and for a period of 12 months after the cessation of employment for
any reason, whether with or without cause, it is understood that Employee shall
not directly or indirectly, either alone or in concert with others, solicit,
entice, or in any way divert any of the company’s customers (or potential
customers with whom Employee has come in contact while employed by Employer) or
suppliers to do business with any business entity in competition with the
company. It is understood and agreed between the parties that this
non-solicitation provision is necessary for the protection of trade secrets and
other confidential information of the Employer.


ARTICLE III
COMPENSATION OF THE EMPLOYEE

        3.1 Compensation. As compensation for services rendered under this
Agreement, the Employee shall receive a salary at the rate of $275,000 per annum
to be paid in accordance with Employer’s normal practices. The salary provided
in this subsection shall in no way be deemed exclusive and shall not prevent
Employee from participating in any other compensation or benefit plan of
Employer. Employee’s salary shall be reviewed on an annual basis and if
Employee’s performance is deemed satisfactory, he shall receive a minimum 7.5%
cost of living increase. In addition, Employee shall be eligible for a
performance increase.

        3.2 Incentive Compensation. Annually, within thirty days of annual
financial statement filings each year while this employment agreement is in
effect, solely at the option of the Employer, the Employee may be entitled to
receive incentive compensation of up to 200% of Employee’s base salary of
$275,000 per year. This incentive compensation shall be based on objectives
which shall be established by the Board of Directors by December 31 of each year
of employment which shall govern the incentives for the following year. The
terms and conditions of the incentive compensation are to be determined solely
by the Board of Directors. The Employee shall give input into the objectives.

        3.3 Benefits. Employee shall be entitled to participate in all of
Employer’s employee benefit plans and employee benefits, including any
retirement, pension, profit-sharing, stock option, insurance, hospital or other
plans and benefits which now may be in effect or which may hereafter be adopted,
it being understood that Employee shall have the same rights and privileges to
participate in such plans and benefits as any other executive employee during
the term of this Agreement. Participation in any benefit plans shall be in
addition to the compensation provided for in Section 3.1. Employer shall pay
premiums for health and dental insurance covering Employee and his family.
Employer shall pay premiums on two life insurance policies for Employee, one
with a death benefit of $1,000,000, and the other with a death benefit of
$3,000,000. The owner and beneficiary of the first policy shall be the Employer
and the beneficiary of the second policy shall be designated by the Employee.
Employee shall be provided with a disability policy equal to Employee’s annual
salary. Total insurance premiums paid by Employer will not exceed $10,740 (in
excess of the standard insurance premiums afforded to all other employees) per
year. Employee shall be provided with a car by Employer on such lease terms to
be determined by Employer, provided that the monthly operating costs (including
the lease payment) to be paid by Employer shall not exceed $1,200. The total
operating costs on the vehicle shall be paid 80% by Employer and 20% by
Employee.

        3.4 Stock Options. Upon execution of this Agreement, Employee will
receive 500,000 total incentive stock options and nonqualified stock options to
purchase an aggregate of 500,000 shares of Employer’s common stock. The options
shall become exercisable at the rate of 20% each year upon Employee’s completion
of each year of employment with Employer beginning May 29, 2002.

        If Employer: (i) sells substantially all of its assets, or (ii) merges
or consolidates with another entity or otherwise reorganizes (except for
eBankerUSA.com, Inc. transferring these shares/options to another entity), or
(iii) terminates Employee for any reason other than malfeasance prior to
Employee’s contract expiration, then the entire 500,000 in options granted to
Employee shall become immediately 100% vested and immediately exercisable on the
date preceding the effective date of such sale, merger, consolidation or other
reorganization; provided, however, that Employer and Employee acknowledge that a
secondary public offering or private placement or other such financing of
Employer’s securities is specifically excluded from this accelerated vesting
provision.

        Notwithstanding any other provision in this Agreement, regardless of the
vesting Employee must be employed by Employer at the time of exercise in order
to exercise such options, as required by Employer’s Stock Option Plan. However,
all of the stock options that are fully vested at the time the Employee or the
Employer terminates the Employee’s employment, for any reason, shall be able to
be exercised by the Employee within the exercisable period. If the Employee
decides that he does not want to exercise his fully vested options, then those
fully vested options will be rescinded and regranted as nonqualified options
under Global Med Technologies, Inc. Nonqualified Stock Option Plan provided,
however, that the Employee’s termination is not for cause. Employee shall also
be entitled to receive additional stock options as additional compensation on
Employee’s annual reviews based solely on the discretion of the Board of
Directors.

        3.5 Expenses. Employee shall be entitled to prompt reimbursement, upon
production of original receipts, for all reasonable expenses incurred by
Employee in the performance of his duties hereunder. Employer shall advance
reasonable estimates of such expenses upon request of the Employee.


ARTICLE IV
TERMINATION OF EMPLOYMENT

        4.1 Termination. The Employee’s employment hereunder may be terminated
without any breach of this Agreement only under the following circumstances:

                 4.1.1 By Employee. Upon the occurrence of any of the following
events this Agreement may be terminated by the Employee by written notice to
Employer:

                         (i) the sale by Employer of substantially all of its
assets;

                         (ii) a decision by Employer to terminate its business
and liquidate its assets;

                         (iii) the merger or consolidation of Employer with
another entity or an agreement to such a merger or consolidation or any other
type of reorganization;

                         (iv) Employer makes a general assignment for the
benefit of creditors, files a voluntary bankruptcy petition, files a petition or
answer seeking a reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under any law, there shall have been
filed any petition or application for the involuntary bankruptcy of Employer, or
other similar proceeding, in which an order for relief is entered or which
remains undismissed for a period of thirty days or more, or Employer seeks,
consents to, or acquiesces in the appointment of a trustee, receiver, or
liquidator of Employer or any material party of its assets;

                         (v) there are material reductions in Employee’s duties
and responsibilities without his written consent or a demotion from the position
of CEO;

                         (vi) termination by the Company of Employee’s
employment with the Company for any reason other than cause (as defined in
Section 4.14 below);

                         (vii) a five percent reduction in Employee’s base
compensation (not including bonus), other than any such reduction which is part
of, and generally consistent with, a general reduction of officer's salaries; or

                          (viii) a material reduction by the Company in the kind
or level of employee benefits (other than salary and bonus) to which Employee is
entitled immediately prior to such reduction with the result that Employee’s
overall benefits package (other than salary and bonus) is substantially reduced
(other than any such reduction applicable to officers of the Company generally).

                 4.1.2 Death. This Agreement shall terminate upon the death of
Employee.

                 4.1.3 Disability. The Employer may terminate this Agreement
upon the permanent or temporary disability of the Employee. Employee shall be
considered disabled (whether permanent or temporary) if: (1) he is disabled as
defined in a disability insurance policy purchased by or for the benefit of the
Employee; or (2) if no such policy is in effect, he is incapacitated to such an
extent that he is unable to perform substantially all of his duties for 30
consecutive days for Employer that he performed prior to such incapacitation.

                 4.1.4 Cause. The Employer may terminate the Employee’s
employment hereunder for Cause. For purposes of this Agreement, the Employer
shall have “Cause” to terminate the Employee’s employment hereunder upon the
following: (1) habitual neglect of duties as determined by the Company’s Board
of Directors and where Employee has failed to cure such default within 15 days
after receipt of written notice of such habitual neglect from the Company, or
(2) willful breach of duties.

        4.2 Notice of Termination. Any termination of the Employee’s employment
by the Employer or by the Employee (other than termination pursuant to
subsection 4.1.2 above) shall be communicated by written Notice of Termination
to the other party. For purposes of this Agreement, a “Notice of Termination”
shall mean a notice which shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of employment under
the provision so indicated.

        4.3 Date of Termination. “Date of Termination” shall mean (i) if the
Employee’s employment is terminated by his death, the date of his death; and
(ii) if the Employee’s employment is terminated for any other reason, the date
on which a Notice of Termination is received by Employer or Employee.

        4.4 Payment of Salary/Severance Pay Following Termination.

                 4.4.1 In the event of temporary or permanent disability of the
Employee as described in subsection 4.1.3 hereof, Employee shall be entitled to
receive all compensation and benefits payable up to the Date of Termination
notwithstanding his temporary or permanent disability during the 30 day period
preceding the Date of Termination.

                 4.4.2 Following the termination of this Agreement by the
Employer for Cause as provided in subsection 4.1.4 hereof, the Employee shall be
entitled only to compensation through the Date of Termination.

                 4.4.3 Following the termination of this Agreement by the
Employer for any reason other than Cause or the temporary or permanent
disability of Employee, the Employee shall be entitled to compensation, benefits
and incentives at the rate in effect at termination for twenty-four months
following the date of termination or the remainder of this contract, whichever
is less.

        4.5 Remedies. Any termination of this Agreement shall not prejudice any
other remedy to which the Employer or Employee may be entitled, either at law,
equity, or under this Agreement.


ARTICLE V
INDEMNIFICATION

        5.1 Indemnification. To the fullest extent permitted by applicable law,
Employer agrees to indemnify, defend and hold Employee harmless from any and all
claims, actions, costs, expenses, damages and liabilities, including, without
limitation, reasonable attorneys’ fees, hereafter or heretofore arising out of
or in connection with activities of Employer or its employees, including
Employee, or other agents in connection with and within the scope of this
Agreement or by reason of the fact that he is or was a director or officer of
Employer or any affiliate of Employer. To the fullest extent permitted by
applicable law, Employer shall advance to Employee expenses of defending any
such action, claim or proceeding. However, Employer shall not indemnify Employee
or defend Employee against, or hold him harmless from any claims, damages,
expenses or liabilities, including attorneys’ fees, resulting from the gross
negligence or willful misconduct of Employee to include punitive damage claims
against the Employee. The duty to indemnify shall survive the expiration or
early termination of this Agreement as to any claims based on facts or
conditions which occurred or are alleged to have occurred prior to expiration or
termination.


ARTICLE VI
GENERAL PROVISIONS

        6.1 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Colorado.

        6.2 Arbitration. Any controversy or claim arising out of or relating to
this Agreement or the breach thereof shall be settled by arbitration in the City
and County of Denver, Colorado in accordance with the rules then existing of the
American Arbitration Association and judgment upon the award may be entered in
any court having jurisdiction thereof.

        6.3 Entire Agreement. This Agreement supersedes any and all other
agreements, whether oral or in writing, between the parties with respect to the
employment of the Employee by the Employer.

        6.4 Successors and Assigns. This Agreement, all terms and conditions
hereunder, and all remedies arising herefrom, shall inure to the benefit of and
be binding upon Employer, any successor in interest to all or substantially all
of the business and/or assets of Employer, and the heirs, administrators,
successors and assigns of Employee. Except as provided in the preceding
sentence, the rights and obligations of the parties hereto may not be assigned
or transferred by either party without the prior written consent of the other
party.

        6.5 Notices. For purposes of this Agreement, notices, demands and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered or mailed by United
States registered mail, return receipt requested, postage prepaid, addressed as
follows:

    If to Employee: Michael I. Ruxin, M.D.
12600 W. Colfax Avenue, Suite C-420
Lakewood, Colorado 80215


    If to Employer: Global Med Technologies, Inc.
12600 W. Colfax Avenue, Suite C-420
Lakewood, Colorado 80215
Attn.: Fai H. Chan, Director


or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

        6.6 Severability. If any provision of this Agreement is prohibited by or
is unlawful or unenforceable under any applicable law of any jurisdiction as to
such jurisdiction, such provision shall be ineffective to the extent of such
prohibition without invalidating the remaining provisions hereof.

        6.7 Section Headings. The section headings used in this Agreement are
for convenience only and shall not affect the construction of any terms of this
Agreement.

        6.8 Survival of Obligations. Termination of this Agreement for any
reason shall not relieve Employer or Employee of any obligation accruing or
arising prior to such termination.

        6.9 Amendments. This Agreement may be amended only by written agreement
of both Employer and Employee.

        6.10 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute only one legal instrument. This Agreement shall
become effective when copies hereof, when taken together, shall bear the
signatures of both parties hereto. It shall not be necessary in making proof of
this Agreement to produce or account for more than one such counterpart.

        6.11 Fees and Costs. If any action at law or in equity (in civil court
or in arbitration) is necessary to enforce or interpret the terms of this
Agreement, the prevailing party shall be entitled to reasonable attorneys fees,
costs and necessary disbursements in addition to any other relief to which that
party may be entitled.

“EMPLOYER”

GLOBAL MED TECHNOLOGIES, INC.


By: /s/ Kim Geist                   
          Kim Geist, Corporation Secretary

APPROVED


By: /s/ Fai H. Chan               
          Fai H. Chan, Director


“EMPLOYEE”


/s/ Michael I. Ruxin               
Michael I. Ruxin, M.D.





--------------------------------------------------------------------------------



SCHEDULE 2.1
DUTIES OF EMPLOYEE

Employee shall be responsible for the day-to-day operations of Global Med
Technologies, Inc. Employee will report to the Board of Directors of Global Med
Technologies, Inc.


SCHEDULE 3.2
OBJECTIVES

        1. To position the Company with the appropriate channel distributors.

        2. To increase shareholder value.


SCHEDULE 3.3
BENEFITS

        Employee will accrue paid time off at the rate of 24 hours per month.